Case 3:18-cv-00435-JLS-MSB Document 45-10 Filed 01/10/19 PageID.662 Page 1 of 8




           PLAINTIFFS’ EXHIBIT 7

 ––––––––––––––––––––––––––––––––––––––––––––––––––––

                                In The Case Of

   James Rutherford; and, The Association 4 Equal Access, Individually and
                 on Behalf of All Others Similarly Situated,

                                        v.

                              Evans Hotels, LLC,

                             18-cv-435 JLS (MSB)




                           KAZEROUNI LAW GROUP, APC
                         1303 EAST GRAND AVENUE, SUITE 101
                            ARROYO GRANDE, CA 93420
                                 (805) 335-8455
Case 3:18-cv-00435-JLS-MSB Document 45-10 Filed 01/10/19 PageID.663 Page 2 of 8


  1                   UNITED STATES DISTRICT COURT
  2                  SOUTHERN DISTRICT OF CALIFORNIA
  3
       _____________________________
  4    JAMES RUTHERFORD, and         )
       THE ASSOCIATION 4 EQUAL       )
  5    ACCESS,                       )
                                     )
  6              Plaintiffs,         )
                                     )
  7         vs.                      ) No. 18-CV-00435-JLS
                                     )     (BGS)
  8    EVANS HOTELS, LLC,            )
                                     )
  9              Defendants.         )
       _____________________________)
10
11
12
13
14         VIDEOTAPED TELEPHONIC 30(B)(6) DEPOSITION OF
15                          DIANE KOCZUR
16                     San Diego, California
17                   Tuesday, December 18, 2018
18
19
20
21     Reported by:
       KATHY PABICH
22     CSR No. 5021
23     Job No. 3176124
24     PAGES 1 - 33
25

                                                                  Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-10 Filed 01/10/19 PageID.664 Page 3 of 8


  1                    UNITED STATES DISTRICT COURT
  2                  SOUTHERN DISTRICT OF CALIFORNIA
  3
       _____________________________
  4    JAMES RUTHERFORD, and                     )
       THE ASSOCIATION 4 EQUAL                   )
  5    ACCESS,                                   )
                                                 )
  6                  Plaintiffs,                 )
                                                 )
  7           vs.                                ) No. 18-CV-00435-JLS
                                                 )         (BGS)
  8    EVANS HOTELS, LLC,                        )
                                                 )
  9                  Defendants.                 )
       _____________________________)
10
11
12
13
14
15               Videotaped telephonic deposition of DIANE
16     KOCZUR, pursuant to Federal Rule of Civil
17     Procedure 30(b)(6), taken on behalf of Plaintiffs,
18     at 550 West C Street, Suite 800, San Diego,
19     California, beginning at 2:56 p.m. and ending at
20     3:34 p.m. on Tuesday, December 18, 2018, before
21     KATHY PABICH, Certified Shorthand Reporter No. 5021.
22
23
24
25

                                                                   Page 2

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-10 Filed 01/10/19 PageID.665 Page 4 of 8


  1    APPEARANCES:
  2
  3    For Plaintiffs:
  4            KAZEROUNI LAW GROUP, APC
  5            BY:     MATTHEW M. LOKER, ESQ.
  6            245 Fischer Avenue, Unit D1
  7            Costa Mesa, California 92626
  8            (800) 400-6808
  9            (Appearing telephonically.)
10
11     For Defendant:
12             KLINEDINST PC
13             BY:     NADIA P. BERMUDEZ, ESQ.
14             501 West Broadway, Suite 600
15             San Diego, California 92101
16             (619) 239-8131
17
18             EVANS HOTELS
19             ANDREW PULS, ESQ.
20             998 West Mission Bay Drive
21             San Diego, California 92109
22             (858) 488-0551
23
24     Videographer:
25             JENNIFER EASTMAN

                                                                  Page 3

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-10 Filed 01/10/19 PageID.666 Page 5 of 8


  1                                   INDEX
  2
  3    WITNESS                                                EXAMINATION
  4    DIANE KOCZUR
  5
  6
  7                                  BY MR. LOKER                          6
  8
  9
10
11
12                                   EXHIBITS
13                                    (None)
14
15
16
17
18
19
20
21
22
23
24
25

                                                                  Page 4

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-10 Filed 01/10/19 PageID.667 Page 6 of 8


  1        Q     Oh, okay.    Bahiahotel.com/accessible-room.

  2    Is it plural or just singular?            Oh, I got it.   Never

  3    mind.

  4        A     Singular accessible, plural rooms, yeah.

  5        Q     Got you.    Okay.     And the analytics that             03:25:17

  6    you've seen with regard to Bahia specifically in

  7    this website, do you have a best estimate in that

  8    regard?

  9              MS. BERMUDEZ:       Objection, vague and

 10    overbroad.                                                         03:25:30

 11              THE WITNESS:    All right.        I don't have the

 12    numbers in front of me, but as I had mentioned

 13    earlier, they're fairly low.

 14              I do know when this page went live, we did

 15    get some leverage with it, which I thought was a                   03:25:42

 16    good thing, but it was still small when I look at

 17    this page compared to the other room pages.

 18    BY MR. LOKER:

 19        Q     Okay.

 20        A     Whereas the other room pages, we would be                03:25:52

 21    getting hits like in the thousands, and this was

 22    like in the hundreds.

 23        Q     Okay.   And how far back for these -- these

 24    hundreds of visits for Bahia specifically?

 25              MS. BERMUDEZ:       Vague, overbroad.                    03:26:10

                                                                         Page 26

                                     Veritext Legal Solutions
                                          866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-10 Filed 01/10/19 PageID.668 Page 7 of 8


  1        A    Yes.

  2        Q    Okay.     Do you happen to remember for this

  3    particular Catamaran Resort page, you know, what was

  4    the highest number you saw?

  5        A    No, I can't recall individual sites.                03:30:46

  6        Q    What about in general for this particular

  7    page, do you know if there's more than 40 visitors

  8    for the totality?

  9        A    No.     I want to say probably looking at the

 10    year, if I was to look at the year from like the             03:31:18

 11    spring to now, we're probably looking at, you know,

 12    maybe 300 plus visits for Catamaran.

 13        Q    Okay.     So from spring to now, more than

 14    300 --

 15        A    Correct.                                            03:31:35

 16        Q    -- visits?     Okay.

 17        A    Uh-huh.

 18        Q    And what about for The Lodge at Torrey Pines,

 19    can you give, just spring to now, how many visitors

 20    for that accessible rooms site?                              03:31:46

 21        A    Yeah.     Probably you're looking at like 200,

 22    200, 250 maybe.

 23        Q    Okay.     And do you know for The Lodge at

 24    Torrey Pines what the highest number of visitors for

 25    a given month was?                                           03:32:06

                                                                  Page 30

                                  Veritext Legal Solutions
                                       866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-10 Filed 01/10/19 PageID.669 Page 8 of 8


  1               I, the undersigned, a Certified Shorthand

  2    Reporter of the State of California, do hereby certify:

  3               That the foregoing proceedings were taken

  4    before me at the time and place herein set forth; that

  5    any witnesses in the foregoing proceedings, prior to

  6    testifying, were administered an oath; that a record of

  7    the proceedings was made by me using machine shorthand

  8    which was thereafter transcribed under my direction;

  9    that the foregoing transcript is a true record of the

 10    testimony given.

 11               Further, that if the foregoing pertains to the

 12    original transcript of a deposition in a Federal Case,

 13    before completion of the proceedings, review of the

 14    transcript [     ] was [     ] was not requested.

 15               I further certify that I am neither financially

 16    interested in the action nor a relative or employee or

 17    any attorney or party to this action.

 18               IN WITNESS WHEREOF, I have this date subscribed

 19    my name.

 20    Dated: December 26, 2018.

 21

 22

 23                                <%7089,Signature%>

                                   KATHY PABICH

 24                                CSR No. 5021

 25

                                                                  Page 33

                                  Veritext Legal Solutions
                                       866 299-5127
